Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

PRIMEPAY, LLC Civil Action No.:
Plaintiff
v. JURY TRIAL DEMANDED
PRIME TRUST, LLC
Defendant.
COMPLAINT

Plaintiff, PrimePay, LLC (“Plaintiff”) for its complaint against Defendant, Prime Trust,
LLC (“Defendant”) alleges as follows:

PARTIES

1, Plaintiff is a Limited Liability Company organized and existing under the laws of
the State of Delaware, with its principal place of business located at 1487 Dunwoody Drive,
West Chester, Pennsylvania 19380.

2. Defendant, upon information and belief, is a Limited Liability Company
organized and existing under the laws of the State of Nevada, with its principal place of business
located at 330 S. Rampart Boulevard, Suite 260, Summerlin, Nevada 89145,

JURISDICTION AND VENUE

3, This action is for federal trademark infringement and unfair competition involving
claims arising under the Trademark Act of the United States, commonly known as the Lanham
Act 15 U.S.C. §§ 1051 et_seq., and for state trademark infringement, injury to business

reputation, and unfair competition under the laws of the State of Pennsylvania, involving claims

{Client Files/002000/00000/01378124.DOCX;1}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 2 of 13

arising under the Unfair Trade Practices and Consumer Protection Law, 73 P.S. §201-1 et seq.,
and the common law,

4, This Court has subject matter jurisdiction over the federal claims pursuant to 28
US.C. §$§ 1331, 1338(a) and 15 U.S.C. § 1121, and has subject matter jurisdiction over the state
law claims under 28 U.S.C. §§ 1338(b) and 1332 and because such state law claims are joined
with substantial and related claims under the Trademark Laws of the United States.

5. Venue properly lies within the Eastern District of Pennsylvania pursuant to 28
U.S.C. § 1391(a), (b) and (c) as these causes arise, based upon information and belief, as a result
of Defendant’s actions in offering to sell its products or services or making its products or
services available or by promoting the infringing mark to prospective purchasers within this
District, in marketing its services and products to prospective purchasers and/or in doing and
transacting business within this District. Furthermore, the Plaintiff's principal and headquarters
office is located within this District.

FACTUAL BACKGROUND

A. Plaintiff and its PRIMEPAY trademark and tradename.

6, Plaintiff offers a variety of business and financial management services, including
various payment processing and money movement related services for businesses, throughout the
United States and including in the Eastern District of Pennsylvania.

7. Plaintiff has under PRIMEPAY as a trademark and as part of its tradename in
commerce since 1995 in connection with a variety of business and financial management
services including various payment processing and money management related services for

businesses and has acquired valuable common law rights to this trademark.

{Client Files/002000/00000/01378124. DOCK: E}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 3 of 13

8. Plaintiff owns federal trademark registration number 2,056,092 issued April 22,
1997, for the trademark PRIMEPAY in standard characters, with specifically describing the
coverage of said registration as for “providing business and financial management services.” A
copy of the Trademark Registration Certificate is attached hereto as Exhibit “A”.

9, Plaintiff also owns federal trademark registration number 2,294,575, issued
November 23, 1999, for the word mark PRIMEPAY in connection with “computerized systems
comprised of computer hardware and computer software for use in business and financial
management.” A copy of the Trademark Registration Certificate is attached hereto as Exhibit
“B”,

10. Both of Plaintiffs prior referenced PRIMEPAY trademark registrations have
long ago achieved “incontestable” registration status.

11. By reason of Plaintiffs extensive promotion and sales of its services and products
under Plaintiff's trademark PRIMEPAY, the trademark PRIMEPAY has acquired great
recognition and renown in the relevant trade, and prospective purchasers have come to recognize
such trademark as signifying Plaintiff. The trademark and tradename PRIMEPAY has been
extensively used across the United States with over forty (40) sales offices and processing
centers across the country.

12. Plaintiff has expended significant resources promoting, marketing, and
advertising the goods and services used in connection with its PRIMEPAY trademark and
tradename.

B. Defendant’s use of PRIMEPAY.

13. Notwithstanding Plaintiff's well-known and established rights in and federal

trademark registrations for its PRIMEPAY trademark, Defendant has recently commenced use

{Client Files/002000/00000/01378 [24.DOCX;1}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 4 of 13

of the exact same trademark or variations of this trademark in connection with the services
specifically set forth in Plaintiffs federal registration number 2,056,092, which covers
“providing business and financial management services.”

14. Defendant is offering similar or competing or overlapping services or products to
those offered by Plaintiff under its trademark and tradename PRIMEPAY.

15. Plaintiff's rights to its PRIMEPAY trademark and tradename arose long prior to
Defendant’s use of PRIMEPAY.

16. Upon information and belief, Defendant adopted, used and has continued to use
the trademark PRIMEPAY with knowledge of Plaintiff's PRIMEPAY trademark and
tradename and in reckless or intentional disregard of Plaintiffs trademark rights.

17. On September 9, 2019, Defendant filed a federal trademark application for the
word marked PRIMEPAY (App. No. 88/610,183) covering services; Cryptocurrency payment
processing; Online banking; Providing electronic processing of electronic funds transfer, ACH,
credit card, debit card, electronic check and electronic payment.” (Defendant’s ‘183
application).

18. Defendant’s ‘183 application asserts a first use date anywhere of September 8,
2019 and a first use date in commerce of September 9, 2019.

19, According to the records of the United States Patent and Trademark Office
(“USPTO”), Defendant’s ‘183 application was refused on November 20, 2019 on likelihood of
confusion grounds with Plaintiff's long-registered and incontestable identical mark PRIMEPAY
(Reg. No. 2,056,092). Nevertheless, despite the refusal by the USPTO, Defendant has continued

to use the PRIMEPAY mark and name, including its website at https://primetrust.com/primepay.

{Client Files/002060/00000/01378 124. DOCK; 1}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 5 of 13

COUNT I — TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1114

20. _- Plaintiff realleges each allegation set forth in the previous paragraphs.

21. Defendant’s use of PRIMEPAY in connection with business and financial
management services, including payment processing and money movement services and goods,
is likely to cause confusion, mistake, or to deceive and constitutes infringement of Plaintiffs
incontestable Federal Registration Nos. 2,056,092 and 2,294,575 for PRIMEPAY in violation of
15 U.S.C, § 1114.

22. Defendant’s infringing acts have damaged and impaired the Plaintiff's goodwill
symbolized by the Plaintiff's PRIMEPAY trademark and tradename. Unless enjoined by this
Court, Defendant will continue its act of infringement and cause Plaintiff immediate and
irreparable damage for which there is no adequate remedy at law.

23. Defendant’s use of the trademark PRIMEPAY or variations thereof under the
circumstances involved will cause a likelihood of confusion, mistake or deception of a not
insignificant number of prospective purchasers into believing that there is some affiliation,
association or common source of sponsorship with Plaintiff's trademark and tradename
PRIMEPAY for providing business and financial management services and products.

24.  Defendant’s concurrent use of the identical or virtually identical trademark
PRIMEPAY to that of the Plaintiff's trademark and tradename PRIMEPAY, gives rise to a
likelihood of confusion in appearance, sound and overall commercial impression

25. Further increasing and enhancing the likelihood of confusion is the fact that
Defendant also uses another trademark with the first portion “PRIME” of the Plaintiffs
trademark and tradename PRIMEPAY, with Defendant also using PREMETRUST as a

trademark and tradename.

{Client Files/062000/00000/01378 124.DOCX;1}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 6 of 13

26. Further increasing and enhancing the likelihood of confusion is the fact that both the
Plaintiff and Defendant offer similar, competing, or overlapping services or goods in offering
business and financial management services or goods, which further include payment processing
and money movement related services.

27. A further factor that increases the likelihood of confusion between the identical or
virtually identical mark of the Defendant to that of the Plaintiff, is the fact that Defendant has
adopted lettering using the trademark with mitial capitalizations on each of the two words
comprising the trademark, so that the trademark appears as “PrimePay” as one word with initial
capitals, and also uses the trademark in all capital letters as one word as “PRIMEPAY,” which
are both identical to the ways Plaintiff uses its trademark and tradename.

28. A likelihood of confusion could further exist as to Plaintiff's corporate status
since consumers who visit Defendant’s website or review Defendant’s marketing or sales
information, upon seeing the name and mark PRIMEPAY being used by Defendant, could
believe that Plaintiff and its PRIMEPAY mark have been acquired by Defendant or that Plaintiff
is somehow affiliated, associated or sponsored by Defendant or vice-versa.

29. Adding still further to a likelihood of confusion is that Plaintiff uses a family of
marks where the root word “Prime” is used, as in for instance the trademarks and federal
registrations PRIMETAX (U.S. Reg. No. 2,965,713), PRIMEXPRESS (U.S. Reg. No.
2,941,187), PRIMELINK+ (U.S. Reg. No. 2,988,504), and PREMEXPORTS (U.S. Reg. No.
2,941,188).

30. Defendant’s use of the trademark PRIMEPAY or variations thereof will cause,
and is likely to cause, confusion and mistake with Plaintiff's products and services, disseminated

or sold in connection with Plaintiffs trademark and tradename PRIMEPAY, or Plaintiffs

{Client Files/002000/00000/0378 i24.DOCX;1}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 7 of 13

business so as to deceive consumers, the trade and others, and thereby constitutes an
infringement of Plaintiff's rights through unfair competition

31. Persons familiar with Plaintiff's trademark or tradename PRIMEPAY and the
business of Plaintiff and/or Plaintiff's products are, upon information and belief, likely to be
confused, mistaken and/or to be deceived upon seeing Defendant’s trademark PRIMEPAY or
variations thereof, or are likely to believe that Defendant’s business is endorsed by, sponsored by
or emanates from, or in some way is connected with Plaintiff or Plaintiff's business or with
Plaintiff's trademark and tradename PRIMEPAY.

32. Defendant has, upon information and belief, intentionally and willfully attempted
to trade upon the goodwill of Plaintiff in its trademark and tradename PRIMEPAY with
Defendant, for instance, continuing to use the trademark PRIMEPAY after the United States
Patent and Trademark Office cited Plaintiff's registered trademark against a trademark
application filed by the Defendant for the identical mark PRIMEPAY.

33. Asaresult of Defendant’s unfair and infringing acts or misappropriations,
Plaintiff has been irreparably damaged and, unless Defendant’s infringing activities are enjoined,
Plaintiff will continue to suffer irreparable injury and harm to its property and goodwill.

34, Defendant’s use of the trademark PRIMEPAY or variations thereof is without
Plaintiff's consent or permission.

35.  Defendant’s use of the trademark PRIMEPAY or variations thereof will, upon
information and belief, result in damage and in the diminishment of sales and the loss of the
value of Plaintiff's trademark and tradename PRIMEPAY.

36. Upon information and belief, Defendant, with knowledge of Plaintiffs trademark

PRIMEPAY and in willful disregard of Plaintiff's rights, is continuing to engage in a deliberate

{CHent Files/002000/00000/01378 124. DOCX;1}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 8 of 13

course of conduct designed to appropriate the goodwill associated with Plaintiffs PRIMEPAY
trademark and tradename at issue.

37. Defendant’s unauthorized use of PRIMEPAY constitutes trademark infringement
entitling Plaintiff to remedies pursuant to 15 U.S.C. §§ 1114 and 1117.

38. The knowing, reckless and intentional use of Defendant’s aforementioned acts
makes this an exceptional case under 15 U.S.C. § 1117(a), thus entitling Plaintiff to its
reasonable attorneys’ fees.

COUNT I - TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF ORIGIN,
AND UNFAIR COMPETITION UNDER 15 U.S.C. § 1125(a)

39. _— Plaintiff realleges each allegation set forth in the previous paragraphs.

40. Defendant’s use of the trademark PRIMEPAY to promote, market or sell
business and financial management services and goods is likely to cause confusion or mistake, or
to deceive as to an affiliation, connection or association between Plaintiffs trademark and
tradename PRIMEPAY and Defendant, or as to the origin, sponsorship or approval of
Defendant’s goods and services, and such use of Plaintiffs trademark and tradename constitutes
trademark infringement, false designation of origin and unfair competition under 15 U.S.C. §
1125¢a).

41. Plaintiff is the owner of exclusive rights, title and interest to the PRIMEPAY
trademark and tradename as set forth in the preceding paragraphs of this Complaint.

42. _Defendant’s acts have damaged, impaired and diluted that part of Plaintiff's
goodwill symbolized by Plaintiff's trademark and tradename PRIMEPAY. Unless enjoined by

the Court, Defendant will continue its acts of infringement, false designation of origin and unfair

{Client Files/002000/00000/01378 [24.DOCX;31}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 9 of 13

competition and cause Plaintiff immediate and irreparable damage, for which there is not
adequate remedy at law,

43. Defendant’s unauthorized use of the trademark PRIMEPAY entitles Plaintiff to
remedies under 15 U.S.C. § 1117.

44, The knowing, reckless and intentional nature of Defendant’s aforementioned acts
makes this an exceptional case pursuant to 15 U.S.C. § 1117(a), thus entitling Plaintiff to its
reasonable attorneys’ fees.

COUNT IH ~ VIOLATION OF PENNSYLVANIA UNFAIR TRADE PRACTICES
AND CONSUMER PROTECTION LAW

45. Plaintiff realleges each allegation set forth in the previous paragraphs,

46. Defendant’s use of the trademark PRIMEPAY to promote, market or sell
business and financial management services and goods is likely to cause confusion or mistake, or
to deceive as to an affiliation, connection or association between Plaintiff and Defendant, or as to
the origin, sponsorship or approval of Defendant’s goods and services.

47. Plaintiff is the owner of exclusive rights, title and interest to the trademark and
tradename PRIMEPAY as set forth in the preceding paragraphs of this Complaint.

48.  Defendant’s unfair business practices are of a recurring nature and are harmful to
consumers and the public at large.

49. Defendant’s acts have damaged and impaired Plaintiff's goodwill symbolized by
Plaintiff's trademark and tradename PRIMEPAY, and have caused Plaintiff irreparable injury,
loss of reputation and pecuniary damages. Unless enjoined by this Court, Defendant will
continue these acts of infringement, thereby deceiving the public and causing Plaintiff

immediate, continuing and irreparable damage.

{Client Files/002000/00000/01378 124. DOCX; 1}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 10 of 13

50. Defendant has practiced deceptive business and trade practices in interstate
commerce and in this District by various acts, including marketing, offering for sale, and selling
under Defendant’s infringing trademark PRIMEPAY with knowledge of Plaintiff's rights in and
to Plaintiff's trademark and tradename PRIMEPAY in connection with substantially similar or
competing business and financial management services and products.

51. Defendant’s aforesaid conduct constitutes unfair, unlawful and deceptive business
and trade practices in violation of 73 P.S. § 201-2(4)(ii)-(iii).

COUNT IV —- COMMON LAW TRADEMARK INFRINGEMENT AND
UNFAIR COMPETITION

52, Plaintiff realleges each allegation set forth in the previous paragraphs.

53. Defendant’s use of the trademark PRIMEPAY to promote, market or sell
business and financial management services and goods is likely to cause confusion or mistake, or
to deceive as to the source, sponsorship or approval of Defendant’s services or as to an
affiliation, connection or association with Plaintiff.

54. The aforesaid acts of Defendant constitute willful and deliberate trademark
infringement and unfair competition under the common law and have damaged and impaired the
Plaintiff's goodwill symbolized by the trademark and tradename PRIMEPAY to Plaintiff's
irreparable damage.

55.  Defendant’s unfair and deceptive business practices have caused Plaintiff
irreparable injury, loss of reputation and pecuniary damages. Unless enjoined by this Court,
Defendant will continue its acts of infringement and unfair competition and cause Plaintiff
immediate and irreparable damage.

56, Defendant’s use of the trademark PRIMEPAY or variations thereof is being done

with the intent to palm off products or services as originating from or having the sponsorship,

{Client Files/002000/00000/01378 124.DOCX;1}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 11 of 13

affiliation or approval of Plaintiff in order to trade on the goodwill created by Plaintiff in its

trademark and tradename PREMEPAY.

57. Defendant’s unauthorized use constitutes the common law tort of unfair
competition.

58. Unless restrained by this Court, Defendant’s actions will cause irreparable injury
to Plaintiff,

59. —~Plaintiff has no adequate remedy at law.
DEMAND FOR JURY TRIAL
Plaintiff request trial by jury for all issues so triable.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment as follows:

1. That Defendant, its respective directors, officers, agents and employees,
successors and assigns and all others in knowing concern with them, be preliminarily and then
permanently restrained and enjoined from:

a. market, advertising, displaying, selling or distributing products using the
accused trademark PRIMEPAY or any variations thereof, alone or in combination with any
other words, designs or names, or any other marks which incorporate this mark or a confusingly
similar version thereof, or which incorporate the word “PRIME” as a trademark or tradename, or
as a portion of a trademark, tradename or term or designation;

b. otherwise infringing Plaintiffs trademark and tradename PRIMEPAY or
Plaintiff's related marks which incorporate the mark PRIMEPAY or the word “Prime” as a

portion of a mark;

{Client Files/G02000/00000/01378 124, DOCX;1}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 12 of 13

C. engaging in any other or further acts of unfair competition against
Plaintiff;

d. engaging in any deceptive trade practices in the offering of goods or
services under the trademark PRIMEPAY or any other variations or simulations of Plaintiff's
trademark PRIMEPAY;

€. engaging in any deceptive business practice in the offering of goods or
services under the trademark PRIMEPAY or any other variations or simulations of Plaintiff's
trademark and tradename PRIMEPAY; and

f. be ordered to abandon any trademark applications filed that show the
trademark PRIMEPAY or include the designations, names or marks where PRIME is a
component or portion of a mark, term or designation and to abandon any confusingly similar
variations thereof, with the requirement that Defendant not file further trademark applications for
such marks and assign to Plaintiff any domain names which include such designation.

2, That Defendant be directed to deliver up for destruction all labels, signs, prints,
packages, wrappers, receptacles, advertisements or other material in its possession or custody
and control which are within the United States of America, its territories and possessions, which
display the trademark PRIMEPAY or which show or include the designation, name or mark
PRIME as a mark or as a portion of a mark, term or designation, and all means of making or
affixing the same pursuant to Section 36 of the Lanham Act, 15 U.S.C. § 1118.

3. That Plaintiff be awarded the profits secured by Defendant as a result of its
unlawful activities and that said award be trebled as provided by law or in the alternative that
Plaintiff be award statutory damages and prejudgment interest under 15 U.S.C. § 1117(b)(2) in

an amount determined by the Court for willful use of an infringing or counterfeit mark,

{Client Files/002060/00000/01378 124, DOCX:1}
Case 2:20-cv-03104-CMR Document1 Filed 06/25/20 Page 13 of 13

4, That Plaintiff be awarded punitive damages in such amount as the Court and jury
shall find sufficient to deter Defendant’s willful unlawfal conduct.

5. That Plaintiff be awarded its costs incurred in this action, including its reasonable
attorneys’ fees.

6. That Defendant be required to file with this Court and serve upon Plaintiff within
thirty (3) days after entry of the order of judgment a report, in writing and under oath, setting
forth the manner and form of Defendant’s compliance with the Court’s order.

7, That Plaintiff have such other and further relief as is watranted by the facts
established at trial or which this Court may deem as just and equitable.

FRIEDMAN SCHUMAN, P.C,

 

Date: 06/22/2020 By:

ee

 

Robert H. Nemeroff (Atty. #34681)
101 Greenwood Avenue, 5" Floor
Jenkintown, PA 19046

P; 215-690-3827

E: memeroff@fsalaw.com
Attorney for Plaintiff

LADAS & PARRY, LLP

Burton 8. Ehrlich (Atty. #0721018)
Boris Umansky (Atty. #6279470)
224 §. Michigan Avenue

Suite 1600

Chicago, IL 60604

P: 312-427-1300

E: burtone@ladas.net
borisu@ladas.net

   

Date: 6/22/2020 By:

 

{Client Fites/002000/00000/01378 124. DOCX:1 }
